[Cite as State v. Vargas, 2014-Ohio-5250.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                  No. 14AP-515
v.                                                  :          (C.P.C. No. 10CR-0651)

Luis M. Vargas,                                     :     (REGULAR CALENDAR)

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                   Rendered on November 25, 2014


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                 Todd W. Barstow, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

SADLER, P.J.
        {¶ 1} Defendant-appellant, Luis M. Vargas, appeals from the June 4, 2014
amended judgment entry of conviction entered in the Franklin County Court of Common
Pleas following a June 2, 2014 resentencing hearing. Appellant was resentenced as a
result of our March 6, 2014 decision reversing and remanding the sentences imposed for
his rape and kidnapping offenses. State v. Vargas, 10th Dist. No. 12AP-692, 2014-Ohio-
843. For the following reasons, we affirm.
I. BACKGROUND
        {¶ 2} In February 2010, appellant was indicted for kidnapping and raping a
female victim at knifepoint. Following the August 2010 trial, the jury returned verdicts
No. 14AP-515                                                                            2


finding appellant guilty of one count of kidnapping and two counts of rape. At the
September 3, 2010 sentencing hearing, the trial court imposed an eight-year sentence on
each count of kidnapping and rape and ordered the sentences on the rape counts to be
served consecutively to one another, but concurrently with the sentence on the
kidnapping count.
      {¶ 3} Appellant appealed asserting arguments regarding the sufficiency and
manifest weight of the evidence, due process violations, and ineffective assistance of
counsel. Appellee, State of Ohio, filed a cross-appeal, asserting the trial court erred by
purportedly merging the rape counts and the kidnapping count through the imposition of
concurrent sentences.
      {¶ 4} On appeal, this court affirmed appellant's convictions. However, we vacated
appellant's sentence and remanded the matter to consider merger applying State v.
Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, and to consider other relevant sentencing
factors, including consecutive sentences under R.C. 2929.14. State v. Vargas, 10th Dist.
No. 10AP-952, 2012-Ohio-6368.
      {¶ 5} At the July 17, 2012 resentencing hearing, the trial court merged the
kidnapping count with the rape counts, imposed an 8-year sentence for each rape
conviction, and ran the sentences consecutively for a total sentence of 16 years. Appellee
appealed arguing the trial court erred in merging the kidnapping count with the rape
counts.   This court agreed and reversed and remanded the matter for a de novo
resentencing hearing. Vargas, 2014-Ohio-843.
      {¶ 6} At the June 2, 2014 resentencing hearing, the trial court again imposed an
eight-year sentence on each count of kidnapping and rape and ordered the sentences on
the rape counts to be served consecutively to one another, but concurrently with the
sentence on the kidnapping count.
II. ASSIGNMENT OF ERROR
      {¶ 7} In a timely appeal, appellant sets forth a single assignment of error for our
review:
               THE TRIAL COURT ERRED TO THE PREJUDICE OF
               APPELLANT BY IMPROPERLY SENTENCING HIM TO
               CONSECUTIVE TERMS OF INCARCERATION IN
               CONTRAVENTION OF OHIO'S SENTENCING STATUTES.
No. 14AP-515                                                                              3


III. DISCUSSION
       {¶ 8} In his single assignment of error, appellant contends the trial court erred in
imposing consecutive sentences on his rape convictions without making the necessary
findings required by R.C. 2929.14(C)(4).
       {¶ 9} At the outset, we note that appellant did not object to the imposition of
consecutive sentences at the sentencing hearing; thus, he has forfeited all but plain error.
See Crim.R. 52(B); State v. Wilson, 10th Dist. No. 12AP-551, 2013-Ohio-1520, ¶ 8. Under
Crim.R. 52(B), "[p]lain errors or defects affecting substantial rights may be noticed
although they were not brought to the attention of the court." "To constitute plain error,
the error must be obvious on the record, palpable, and fundamental such that it should
have been apparent to the trial court without objection." State v. Gullick, 10th Dist. No.
13AP-26, 2013-Ohio-3342, ¶ 3, citing State v. Tichon, 102 Ohio App.3d 758, 767 (9th
Dist.1995).
       {¶ 10} Pursuant to R.C. 2929.14(C)(4), when a trial court sentences an offender to
consecutive sentences for multiple offenses, it must make specific findings of fact. The
statute provides:
               If multiple prison terms are imposed on an offender for
               convictions of multiple offenses, the court may require the
               offender to serve the prison terms consecutively if the court
               finds that the consecutive service is necessary to protect the
               public from future crime or to punish the offender and that
               consecutive sentences are not disproportionate to the
               seriousness of the offender's conduct and to the danger the
               offender poses to the public, and if the court also finds any of
               the following:

               (a) The offender committed one or more of the multiple
               offenses while the offender was awaiting trial or sentencing,
               was under a sanction imposed pursuant to section 2929.16,
               2929.17, or 2929.18 of the Revised Code, or was under post-
               release control for a prior offense.

               (b) At least two of the multiple offenses were committed as
               part of one or more courses of conduct, and the harm caused
               by two or more of the multiple offenses so committed was so
               great or unusual that no single prison term for any of the
               offenses committed as part of any of the courses of conduct
               adequately reflects the seriousness of the offender's conduct.
No. 14AP-515                                                                               4


               (c) The offender's history of criminal conduct demonstrates
               that consecutive sentences are necessary to protect the public
               from future crime by the offender.

       {¶ 11} Accordingly, the trial court is required under R.C. 2929.14(C)(4) to make
three findings before imposing consecutive sentences: " '(1) that consecutive sentences are
necessary to protect the public from * * * future crime or to punish the offender; (2) that
consecutive sentences are not disproportionate to the seriousness of the offender's
conduct and to the danger the offender poses to the public; and (3) that one of the
subsections (a), (b), or (c) apply.' " State v. Ayers, 10th Dist. No. 13AP-371, 2014-Ohio-
276, ¶ 12, quoting State v. Roush, 10th Dist. No. 12AP-201, 2013-Ohio-3162, ¶ 76.
       {¶ 12} When imposing consecutive sentences, a trial court is not required to
provide reasons for its findings; rather, a trial court is only required to make the findings
required by R.C. 2929.14(C)(4). State v. Zonars, 10th Dist. No. 13AP-735, 2014-Ohio-
2023, ¶ 32, citing Wilson at ¶ 19. See also State v. Sullivan, 10th Dist. No. 11AP-414,
2012-Ohio-2737, ¶ 24 (R.C. 2929.14(C)(4) "requires findings before imposing consecutive
terms, but not reasons for imposing said terms") (emphasis sic).
       {¶ 13} At the resentencing hearing, the trial court averred:
               THE COURT: Okay. It's eight years on each count. Count 1
               [kidnapping] will run concurrent to 4 and 5 [rapes], which
               will run consecutive. They're consecutive because pursuant to
               R.C. 2929.14(C)(4)(b), these were a continuous course of
               conduct. Due to the nature of the offense, it is necessary to
               protect the public and to punish the offender and that
               consecutive sentences will do this and one sentence will not be
               enough because of the multiplicity of the events that occurred.

               Furthermore, I will find that this sentence is not
               disproportionate to the seriousness of the defendant's conduct
               and to the danger the offender poses to the public.

               * * * So it's basically the same sentence without the merger.

(June 2, 2014 Tr. 6.)
       {¶ 14} Appellant concedes that the trial court made the first and second required
findings. However, appellant claims the trial court failed to make the third required
finding.   Specifically, appellant maintains the trial court failed to find under R.C.
No. 14AP-515                                                                           5


2929.14(C)(4)(b) that "the harm caused by two or more of the multiple offenses so
committed was so great or unusual that no single prison term for any of the offenses
committed as part of any of the courses of conduct adequately reflects the seriousness of
the offender's conduct."
      {¶ 15} In State v. Adams, 10th Dist. No. 13AP-783, 2014-Ohio-1809, ¶ 18, this
court made the following comments regarding consecutive sentences:
               "In order to satisfy the statutory requirement of making the
               specific findings, the record must reflect that the trial court
               engaged in the analysis called for by the statute and selected
               the appropriate statutory criteria." State v. Wilkerson, 3d
               Dist. No. 8-13-06, 2014-Ohio-980, ¶ 14, citing State v.
               Spencer, 8th Dist. No. 99729, 2014-Ohio-204. Accordingly,
               the real question in this appeal is whether it is clear from the
               record that the trial court engaged in the appropriate analysis.
               [State v. Power, 7th Dist. No. 12 CO 14, 2013-Ohio-4254] at
               ¶ 40. See also State v. Murrin, 8th Dist. No. 83714, 2004-
               Ohio-3962, ¶ 12; State v. Bratton, 6th Dist. No. L-12-1219,
               2013-Ohio-3293, ¶ 17; Wilkerson at ¶ 14; State v. Baker, 5th
               Dist. No. 2013CA0001, 2013-Ohio-2891, ¶ 14. In answering
               that question, we note that the trial court is not required to
               recite any "magic" or "talismanic" words when imposing
               consecutive sentences. State v. Hubbard, 10th Dist. No. 11AP-
               945, 2013-Ohio-2735, citing State v. Farnsworth, 7th Dist.
               No. 12 CO 10, 2013-Ohio-1275. While "[r]ote recitation is
               preferred to avoid * * * linguistic arguments on appeal, * * * it
               is not required of a trial court; synonymous words and
               phrasing can fulfill a court's obligation with regards to
               sentencing findings." Power at ¶ 44. Indeed, courts of
               appeals have upheld the imposition of consecutive sentences
               where the sentencing court employed "conceptually
               equivalent phraseology" in making the required findings. Id.
               at ¶ 45, citing State v. Lenigar, 10th Dist. No. 03AP-53, 2003-
               Ohio-5493, ¶ 15.

      {¶ 16} Although the trial court did not recite the "talismanic" words that the harm
caused by two or more of the multiple offenses so committed was so great or unusual that
no single prison term for any of the offenses committed as part of any of the courses of
conduct adequately reflects the seriousness of the offender's conduct, we find the trial
court employed "conceptually equivalent phraseology" in making that finding. Id. at ¶ 18,
citing State v. Lenigar, 10th Dist. No. 03AP-53, 2003-Ohio-5493, ¶ 15. The trial court
No. 14AP-515                                                                            6


found that "[d]ue to the nature of the offense, * * * one sentence would not be enough
because of the multiplicity of the events that occurred." (June 2, 2014 Tr. 6.) While
inartfully phrased, the trial court's statement can be construed to mean that the harm
caused by appellant's multiple rapes was so great that a single prison term would not
adequately reflect the seriousness of his conduct.    We thus conclude the trial court
engaged in the appropriate analysis and made the required findings under R.C.
2929.14(C)(4)(b).
       {¶ 17} Because the record establishes the trial court made the findings required by
R.C. 2929.14(C)(4) prior to imposing consecutive sentences on appellant's multiple
offenses, no error, plain or otherwise, occurred. Accordingly, appellant's assignment of
error is overruled.
IV. CONCLUSION
       {¶ 18} Having overruled appellant's single assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.

                           KLATT and DORRIAN, JJ., concur.
                       _____________________________